Citation Nr: 0636851	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  93-24 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected major depression.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. A. Juarbe, M.D.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1959 to July 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that proposed to reduce the disability 
rating then in effect for the veteran's service-connected 
major depression from the 50 percent disability level to the 
30 percent disability level.  In April 1993, the RO issued a 
rating decision reducing from 50 percent to 30 percent the 
disability rating for major affective disorder, depression, 
competent, effective July 1, 1993. 

In July 2000, the matter came before the Board wherein the 50 
percent disability rating was restored, and the issue of 
whether the veteran was entitled to an increased disability 
rating for his service-connected psychiatric disorder was 
remanded to the RO for additional development.

During the pendency of this appeal, in June 2005, the veteran 
submitted a claim for entitlement to a TDIU.  This claim was 
denied by rating action dated in January 2006.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal, thus, the issue is also currently before 
the Board.


FINDINGS OF FACT

1.  The veteran's recurrent major depression is productive of 
depression, irritability, mood changes, aggressive reaction, 
memory loss, and sleep disturbance. 

2.  Service connection is in effect for major depression, 
rated at 70 percent disabling as a result of this decision, 
and for atrophic rhinitis, rated at 10 percent disabling.

3.  The veteran last worked full time in 1999, is unable to 
work, and is not a candidate for vocational rehabilitation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
major depression have been met. 38 U.S.C.A. §§ 1155, 5103, 
5107, (West 2002 & Supp. 2005); 38 C.F.R. § Part 4, 
Diagnostic Code 9411 (effective prior to November 7,1996).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2006).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his increased rating claims.  The 
RO sent the veteran letters in February 2003, June 2004, June 
2005, January 2006, March 2006, and May 2006, in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The RO has provided him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.  

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 
3.159 (b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and disability; (4) degree of disability; 
and (5) effective date of disability. The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

As to any perceived inadequacies of the foregoing notices, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In the decision below, the Board grants the veteran's claims 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in the March 2006 and May 2006 letters, and will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
awards.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant private and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in October 1990, 
April 1992, August 1993, March 1999, March 2003, July 2005, 
and November 2005.  The examinations were thorough in nature, 
based upon a review of the veteran's entire claims folder, 
and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996.  Id.  In an 
opinion, VAOPGCPREC 7-2003, VA's General Counsel issued a 
holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard, 4 Vet. App. at 393.

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Schedule for 
Rating Disabilities (Rating Schedule).

In this case the Board notes that the claim for entitlement 
to an increased disability rating predates the date of the 
amended regulations.  Under the old criteria in effect at the 
time, psychiatric disorders would be diagnosed in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 3rd ed. Revised (DSM- 
III-R), and a diagnosis not in accord with that manual would 
not be accepted for rating purposes. 38 C.F.R. § 4.126 (in 
effect prior to November 7, 1996).

In this regard, the veteran's disorder prior to November 7, 
1996 was noted to be differentially diagnosed as major 
affective disorder, depression.  Thus consideration of the 
applicable criteria for this diagnosis is necessary.

Under 38 C.F.R. § 4.132, Diagnostic Code 9207 (in effect 
prior to November 7, 1996), major depression single episode 
with psychotic features was evaluated under the criteria for 
rating psychotic disorders.  A 100 percent disability rating 
was assigned for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent disability rating was assigned with less 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent disability rating 
was assigned for considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9207.

Under 38 C.F.R. § 4.132, Code 9400 (in effect prior to 
November 7, 1996) provided that major depression and 
dysthymia were to be rated under the general rating formula 
for psychoneurotic disorders.  Under the general rating 
formula for psychoneurotic disorders in effect until November 
7, 1996, a 100 percent schedular evaluation was warranted 
when all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired; the psychoneurotic symptoms of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 (in effect prior to November 
7, 1996), Diagnostic Codes 9502.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would qualify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

On November 7, 1996, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  See 61 Fed. 
Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (presently codified 
at 38 C.F.R. §§ 4.125-4.130 (2006)).  The veteran's 
disability has been evaluated under diagnostic code, 
Diagnostic Code 9434, which is rated under the General Rating 
Formula for Mental Disorders.  According to the General 
Rating Formula for Mental Disorders in effect since November 
7, 1996, a 100 percent evaluation is warranted for the 
following: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2006).

The Global Assessment of Functioning (GAF) scale is one 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 51 to 60 is indicative of moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A VA psychiatric examination dated in October 1990, reveals 
that the veteran reported having been incarcerated in a 
federal prison for one year and that he had been unable to 
obtain employment because of potential employers' fears.  At 
that time, the veteran reported being unable to sleep at 
night, pacing around the house at night and sometimes during 
the day, and being very depressed.  He was mostly isolated at 
home and did not share with other people.  He was not 
involved or interested in any activity.  His relationship 
with his daughter was distant. Additionally, he suffered from 
headaches, he had a poor appetite, and he had in fact lost 
considerable weight.  Mental status examination revealed that 
his facial expression was sad at all times.  He always seemed 
on the verge of tears, but he did not cry overtly.  His 
responses were very short and poorly elaborated.  He was, 
however, relevant, coherent, and logical.  His thought 
content dealt with strong depressive feelings, and he 
remained with many feelings of worthlessness, hopelessness, 
and helplessness.  He was not delusional, but he always 
verbalized these referential thoughts against others.  He was 
not hallucinating.  While he mentioned self-destructive 
ideas, he was not overtly homicidal.  His affect was adequate 
to the emotional content, but his mood was basically 
depressed.  He was oriented to person, place, and time.  His 
memory was grossly preserved with lacunae for specifics.  His 
intellectual functioning, considering his educational level, 
was diminished.  His judgment was fair, but his insight was 
poor.  The diagnosis was major affective disorder, 
depression.  His level of functioning was very poor.  The 
examiner concluded that while the veteran remained competent 
to handle VA funds, due to his overall situation (including 
his inability to obtain a job and his separation from his 
family), his prognosis for improvement was very poor.

A VA mental disorders examination report dated in April 1992 
reveals that certain hospital records were available for 
review in conjunction with the examination, but that the 
veteran's claims folder was not available.  He reported that 
he had not worked since 1982 and that he had been 
incarcerated for a period of time.  He also reported taking 
medication for his symptoms.  He described anxiety, poor 
sleep, depression, pacing at home, having "bad intentions," 
remaining at home, and having his mother do everything for 
him.  On objective examination, he was alert and oriented 
times three, and he was anxious and depressed.  His affect 
was constricted, attention was good, concentration was fair, 
and his speech was clear, coherent, and soft.  He was not 
hallucinating, and he did not exhibit suicidal or homicidal 
thoughts.  His insight and judgment were fair, and he had 
good impulse control.  The diagnosis was dysthymia.  A GAF of 
60 was assigned.  The examiner concluded that it was evident 
the veteran was not complying with treatment or taking any 
medications.  It also appeared that his emotional condition 
was less severe and did not correspond [sic.] to the 
diagnosis of Major Depression or Schizophrenia, Chronic, 
Undifferentiated Type at the moment.

VA fee basis medical records from J. A. Juarbe, M.D., dated 
in December 1992 and April 1993, reveal that the veteran was 
suffering from an affective disorder that was chronic and 
permanent in nature.  His physical conditions (which included 
diabetes mellitus and elevated cholesterol) were worsening 
his mental condition, and he was feeling more depressed and 
anorexic.  He was sleepless, and he felt worthless and 
hopeless with suicidal thoughts.  The physician opined that 
the veteran had no industrial or social adaptabilities and he 
was poorly productive.  The veteran was described as not 
being a candidate for vocational rehabilitation, and that 
improvement was unlikely to occur.

A VA examination report dated in August 1993 reveals that the 
veteran was said to be aware of the interview situation, but 
he was not spontaneous, and he poorly elaborated his 
responses.  The responses, however, were relevant and 
coherent.  The content dealt with somatic complaints, 
feelings of depression, inability to sleep at night, and 
avoidance of other people.  He was not delusional although he 
spoke of others in referential terms.  He was not 
hallucinating, and he did not describe any hallucinatory 
experiences.  He was not actively suicidal or homicidal.  His 
affect corresponded to the emotional content.  His mood was 
depressed.  He was oriented as to person, place, and fairly 
in time.  His memory was grossly preserved, and his 
intellectual functioning was maintained.  While his judgment 
was fair, his insight was superficial.  The diagnosis was 
dysthymia, and the level of functioning was fair to poor.

At a personal hearing before a hearing officer of the RO 
conducted in August 1993, Dr. Juarbe testified that the 
veteran had actually become worse in the ten years that he 
had been treating him, that he was incapable of working, and 
that he lacked industrial capability. 

A medical record from Dr. Juarbe dated in April 1995, reveals 
that the veteran was said to always look shy, poorly 
productive, evasive, suspicious, and defensive, with no 
interpersonal relations being along most of the time.  
Although he could shift the themes of conversation easily, he 
had a poor capacity to make decisions, with scarce tools to 
deal with daily life stresses.  He was said to have catatonic 
defenses and avoidance.  He was unable to work and not a 
candidate for vocational rehabilitation.

A VA mental disorders examination report dated in March 1999 
reveals that the veteran reported having not worked for over 
15 years.  His last job had been with the U.S. Postal 
Service, where he had worked for seven or eight years.  He 
lived with his wife and his mother.  He described spending 
most of his days reading the newspapers, and that he would 
get sleepy during the day because of the use of medications.  
Mental status examination revealed that he was clean, neatly 
dressed, and oriented times three.  His mood was depressed, 
he had a sad face, and his affect was constricted.  His 
attention, concentration, and memory were all good.  His 
speech was clear and coherent.  He was not specific nor 
descriptive in details of his claims and complaints.  He was 
not hallucinating.  There were no thought or perceptual 
disorders elicited.  He was not suicidal or homicidal.  His 
insight and judgment were fair, and he exhibited good impulse 
control.  The diagnosis was dysthymia, and a GAF of 70 was 
assigned.

A medical record from Dr. Juarbe dated in July 2002, reveals 
that the veteran was always found to be talkative, but highly 
suspicious with faulty interpersonal relations and wandering 
attention.  He was loose in his ideation with inappropriate 
affect, and poor judgment and insight.  He was depressed and 
had very scarce tools to deal with daily life situations.  He 
was unable to work and not a candidate for vocational 
rehabilitation.

A VA mental disorders examination report dated in March 2003 
reveals that the veteran reported not having been able to 
work for over 20 years.  He had been married and had one 
child, but was living alone.  He described feeling sad and 
depressed, with irritability, loss of interest for daily 
living activities, and loss of energy.  He also reported 
insomnia, an inability to feel pleasure in daily tasks, loss 
of interest in sex, an inability to concentrate, recurrent 
thoughts of death without suicidal plan, feelings of 
worthlessness with multiple physical complaints, anxiety, 
restlessness, and tension.  Mental status examination 
revealed that the veteran was appropriately dressed with 
adequate hygiene, cooperative or apathetic.  He was 
spontaneous and established eye contact with the examiner.  
He was alert, oriented times three, aware of the interview 
situation, and in contact with reality.  There was evidence 
of moderate psychomotor retardation.  There were no tics, 
tremors, or abnormal voluntary movement.  His thought process 
was coherent and logical.  There was no looseness of 
association or evidence of disorganized speech.  There was no 
evidence of delusions or hallucinations.  He had no phobia, 
obsessions, or suicidal ideas.  His mood was depressed and 
affect was appropriate.  His memory for recent, remote, and 
immediate events was intact.  His abstraction capacity was 
normal, and judgment and insight were fair.  The diagnosis 
was severe, recurrent, major depressive disorder, without 
psychotic features.  A GAF of 50 was assigned.

A medical record from Dr. Juarbe dated in March 2003, reveals 
that the veteran was said to always be depressed, with facial 
expression of sadness.  He had poor concentration and was 
easily distracted.  He looked absent minded, with lack of 
interest in his surroundings.  He was unspontaneous and 
concrete in constant anhedonia.  Suicidal thoughts were 
easily detected.  He was said to always be alone with poor 
socialization.  He was deferential, mistrustful, and had poor 
insight.  His affect was congruent with depressive mood.  His 
industrial adaptabilities and level of functioning were very 
poor.  Improvement was unlikely to occur.

Medical records from Dr. Juarbe dated in January 2004 and 
March 2004, reveal that the veteran was said to have been 
under his professional care due to chronic, severe, 
depression.  In spite of treatment, his condition had not 
improved, but had worsened.  The degree of his thinking was 
rather fast.  His affect was quite inappropriate.  He had 
poor judgment and interpersonal relations.  He had paranoid 
defenses, was easily distracted, and had wandering attention.  
He was lonely and easily torn down.  He was unable to work 
and not a candidate for vocational rehabilitation.  The 
prognosis was poor.

A medical record from Dr. Juarbe dated in June 2005, reveals 
that the veteran was always unspontaneous with faulty 
interpersonal relations.  He had wandering attention, 
hostility towards VA, and a quite inappropriate affect.  He 
had no concentration and no healthy tools to deal with daily 
life.  He was easily torn down and would fall into depression 
easily.  He was unable to work and not a candidate for 
vocational rehabilitation.  The prognosis was very poor.

A VA mental disorders examination report dated in July 2005 
reveals that the veteran's claims folder was reviewed in 
conjunction with the examination.  The veteran denied ever 
having had a cerebrovascular accident or myocardial 
infarction, but stated that he had fainted on different 
occasions.  He reported that he stopped driving because he 
would get disoriented.  He denied smoking, drinking, or using 
drugs.  He reported that he was always ill humored, 
depressed, isolated, and irritable.  He would get verbally 
aggressive, and denied having sexual relations with his wife.  
He would go on strolling at times and reads the newspapers, 
but he would not remember what was read.  He would awaken 
frequently during the night and was restless.  He reported 
taking all the medications prescribed.  He added that he 
would get disoriented when going to different places.  He 
would feel dizzy at times, with poor balance, and having 
suffered falls.  Mental status examination revealed that he 
was clean, adequately dressed and groomed.  He exhibited 
decreased psychomotor activity.  He was alert and oriented 
times three, by looking at the appointment letter.  His mood 
was depressed.  His affect was blunted.  His attention and 
concentration were fair.  His memory was poor and he was 
unable to recall any of three objects after two minutes.  His 
speech was clear and coherent.  He was not hallucinating, and 
was not suicidal nor homicidal.  His insight and judgment 
were poor, but he exhibited good impulse control.

An associated VA Social and Industrial Survey, also dated in 
July 2005, reveals that the veteran was visited at his home 
and was dressed appropriated to the interview.  He was clean 
and groomed, and polite and cooperative during the interview.  
He informed that he lived with his wife.  He reported 
receiving psychiatric treatment with Dr. Juarbe.  He 
described feeling depressed and irritable, with auditory 
hallucinations and sleeping problems.  He was at his home 
most of the time and did not socialize with his neighbors.  
He stated that he could perform a gainful activity because of 
his depressed mood.  He added that he last worked as a 
realtor in 1999.  He was said to have a sedentary life style, 
but he could function independently and could drive his car 
in the community to buy his goods.  The diagnosis was 
recurrent major depression, with cognitive deficits causing 
late effects in cerebrovascular disease.  A GAF of 50 was 
provided.   

An addendum to the July 2005 VA mental disorders examination 
report, dated in November 2005, shows that the veteran's 
entire claims folder was reviewed in conjunction with the 
evaluation.  The examiner reiterated that the veteran 
presented with symptoms of depression, irritability, changes 
in his mood, aggressive reactions, and alteration of his 
sleep related to his diagnosed recurrent major depression.  
He presented symptoms of disorientation when driving, not 
being able to remember what route to follow, and poor recent 
memory; symptoms related to his diagnosed cognitive deficits 
causing late effects in cerebrovascular disease; a condition 
produced by his cerebral pathology.  Both the recurrent major 
depression and cognitive deficits causing late effects in 
cerebrovascular disease, were said to be distinct, separate, 
and not related diagnostic entities.  The GAF of 50 was said 
to describe the veteran's functioning for each of the 
diagnoses individually. 

A medical record from Dr. Juarbe dated in January 2006, 
reveals that the veteran was found to be with very low 
tolerance levels.  He was easily torn down with very poor 
healthy tools to deal with daily life situations.  He had 
very poor judgment and faulty interpersonal relations.  He 
was unable to work and not a candidate for vocational 
rehabilitation.  The prognosis was very poor.

As noted above, during the pendency of this claim, the rating 
criteria used by the VA for evaluation of neuropsychiatric 
claims were changed, effective November 7, 1996.  In this 
case, the Board finds that the "old" criteria for evaluating 
psychoneurotic symptoms is the more favorable criteria.  In 
this case, Diagnostic Code 9207 under the "old" criteria for 
evaluating psychoses is not shown to be applicable where the 
veteran has not been shown to have evidence of an ongoing 
active psychosis on VA examinations or in treatment records.  
The records show no complaints of hallucinations or 
delusions.  The more applicable Diagnostic Code in this case 
is Diagnostic Code 9400 under the general formula for 
psychoneurotic disorders.

A review of the evidence reveals that overall, the degree of 
social and occupational impairment caused by the veteran's 
major depression clearly meets the criteria for a 70 percent 
disability rating under the old criteria.  The evidence 
overall revealed his GAF score to fluctuate between 50 and 
70, with the more recent evidence, such as the July 2005 and 
November 2005 examination reports showing his GAF score to be 
50.  Aside from GAF scores, the evidence shows his symptoms 
severely impaired his ability to establish and maintain 
effective or favorable relationships with people as well as 
severely impaired his ability to obtain or retain employment.  
Records from as early as 1990 show the veteran's functioning 
was very poor.  He was also described as having no industrial 
or social adaptabilities and being poorly productive.  His 
psychiatric symptoms were repeatedly described in treatment 
records as resulting in poor insight and judgment throughout 
the course of this appeal.  He also presented with 
manifestations of depressed mood, anxiety, insomnia, and poor 
memory.

Although the veteran's symptoms are shown to severely 
interfere with the veteran's social and occupational 
functioning, thus warranting a 70 percent disability rating 
under the "old" criteria, there is no basis for a 100 percent 
disability rating under either the "old" or "new" criteria.

The evidence of record reported above, does not show that all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Nor do 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities resulting in profound 
retreat from mature behavior.  The evidence of record also 
does not show gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for name of close relatives, own 
occupation, or own name.  The clinical records and the VA 
examination primarily show that he was alert and oriented, 
with organized or cogent thought process and no active 
hallucinations, delusions, homicidal or suicidal thought.  He 
did not display grossly inappropriate behavior. There is no 
indication in the medical evidence of record that he was 
unable to perform maintenance of minimal personal hygiene 
associated with daily living.

Therefore, the Board concludes that the veteran's psychiatric 
disability, diagnosed on most recent VA examination as 
recurrent major depression, does not meet the criteria for a 
100 percent schedular evaluation.

TDIU

The veteran has raised a claim for entitlement to a TDIU.  In 
this matter, 38 C.F.R. § 4.16 (c) in effect prior to November 
7, 1996 addressed total unemployability due to a mental 
disorder when the mental disorder was the lone compensable 
service connected disability rated at 70 percent disabling.  
This is not for application in this case, as the veteran is 
shown to have additional service connected disabilities for 
which he receives compensation.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2006).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for the veteran's psychiatric 
disorder and by this decision, the Board has granted a 
disability rating of 70 percent.  Thus, the veteran meets the 
minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a). However, the evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disability.  Thus, 
the issue is whether the veteran's psychiatric disorder 
prevents him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected recurrent 
major depression.  The evidence of record reflected that he 
has not worked since 1999 and that the reason for his 
unemployment has been that his persistent depression resulted 
in an inability to perform all but the simplest tasks.

Given the medical records showing a persistent impairment in 
judgment and insight, with his work abilities greatly 
impaired by his symptoms, and given the consistent opinions 
of Dr. Juarbe dating from December 1992 to January 2006, 
setting forth that the veteran had no industrial or social 
adaptabilities, was poorly productive, unable to work, and 
not a candidate for vocational rehabilitation with 
improvement unlikely to occur, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the competent medical evidence supports the 
claim for a TDIU due to service-connected recurrent major 
depression.  Accordingly, entitlement to a TDIU is granted.




ORDER

Entitlement to an increased disability rating of 70 percent 
for recurrent major depression is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A TDIU due to service-connected disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


